DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 30 June 2021 is hereby acknowledged. Claims 1, 4-6, and 8-14 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are not all necessitated by applicant’s amendment filed on 30 June 2021. In particular, the rejection of claim 4 under 35 USC 112(b) was not necessitated by the most recent amendment. For this reason, the present action is made non-final.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 

Claims 4, 8-10, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 depends from claim 3, which is canceled. As such, it cannot be determined what additional limitations are required. For the purposes of applying prior art, it will be presumed that the claim is dependent from claim 1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation y is an integer of 0 to 5 and the claim also recites y is 1, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
Claims 1, 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0009032 (“Katz”).
As to claims 1 and 4, Katz teaches a polymer (IA) having the structure

    PNG
    media_image1.png
    91
    238
    media_image1.png
    Greyscale
(abstract, para. 0003), which contains a first structural unit of formula (1-2), which may be unsubstituted (para. 0006, teaching m may be 0), or substituted with groups including halogen, nitro, CN, alkyl (paras. 0003, 0006, 0010, teaching R3 substituents), which are substituents recited for R1. While not exemplified, the structure of Katz includes X being –NR7-, which R7 may be hydrogen, alkyl, aryl (para. 0014), thus a structure of formula 2-A where R2 and R3 are hydrogen or monovalent hydrocarbon groups, and X is a group R1, where R6 and R7 are single bond, y is 0, d is 0, which may be unsubstituted (b = 0), or substituted with alkyl, alkoxy, halogen, nitro, cyano, sulfonic acid, carboxy, phosphonic acid group, phosphoric acid group, which is similar to the listing of substituents R5. The group (1-2) and (2-A) are directly bonded, without any urethane functionality, any benzene rings bonded to N or cycloalkanes are not mutually and directly bonded.
As such, given the similarity in substituents between the polymer of Katz and the recited polymers, it would be an obvious modification of Katz, using –NR- groups, as the connecting moieties, as is suggested in the definition of the resin by Katz as required by claims 1 and 4x.
As to claim 5, while not exemplified with the required N connecting groups, Katz teaches forming polymer suitable for membranes in the range (see Table 2, examples 12e, 12f, and 12g), and thus forming polymers suitable for membranes in the recited molecular weight range would be an obvious modification of Katz.

As to claim 12, while not exemplified with the recited N connecting groups, Katz teaches forming membranes (para. 0154). While molding is not stated, this is interpreted as a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. In this case, an article is formed from the polymer, which is presumed to be the same no matter what process is used.

Claims 8-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0272722 (“Nakafuji”).
As to claim 8, Nakafuji teaches a composition for a film comprising a polymer (abstract), where such polymers may contain structural units I-5 or I-7 (para. 0071), which incorporate structural unit (1-2) where n is 0. Nakafuji further teaches a crosslinking agent that may be an epoxy (para. 0106) that increases hardness, thus a curable (hardenable) compound. 
Nakafuji does not exemplify a compound having both the structural unit (1-2) and a structural unit of formula (2) where X is formula (2-1). However, Nakafuji does generally teach the formation of the polymers by condensation of halo and hydroxyl functional monomers to form ether groups, and exemplifies a small set of dihalo monomers including M-6 
    PNG
    media_image2.png
    57
    165
    media_image2.png
    Greyscale
, which would produce a resin having a unit of structural unit 1-2 where n is 0. While the second structural unit (2) is not exemplified, Nakafuji teaches the dihydroxy units used in formation of the structure may include the following unit

    PNG
    media_image3.png
    111
    179
    media_image3.png
    Greyscale
to improve solubility (para. 0085). The formation of a resin with this structure and the M-6 monomer would result in a structure of formula (2) where A1 and A2 are –O-, X is formula (2-1) where R6 and R7 are single bonds, a and b are 0, y is 1, Q and Z are single bonds, L is formula L1 where Rc is a 12-member monocyclic alicyclic hydrocarbon group. Given that such polymers meet the general formula of Nakafuji (abstract), the use of the alicyclic monomer hydrocarbon in conjunction with pyrimidinyl halo monomer M-6 to form the recited resin is an obvious modification of the disclosed exemplary monomers taught by Nakafuji, especially suggested by Nakafuji to increase solubility.
Furthermore, the use of a polymer having the recited structural unit in conjunction with a curable compound is an obvious use of the composition, suggested by Nakafuji.
As to claim 9, Nakafuji teaches that the crosslinking agent (curable compound) may be an epoxy compound (paras. 0107, 0109), and thus the use of epoxy compounds is an obvious substitution suggested by Nakafuji.
As to claim 10, Nakafuji teaches the crosslinking agent may be used in two types, thus including an auxiliary crosslinking (curing) agent. Nakafuji also teaches the composition may contain acid generating agent (para. 0098), which increases hardness, and is thus also a curing agent. As such, additional (auxiliary) curing agents are contemplated by Nakafuji.
As to claims 13 and 14, Nakafuji teaches forming a film on a substrate by applying the composition to a substrate, and heating (paras. 0138, 0139) to crosslink (cure) the film (para. 0133), thus a cured product as required by claim 13, and a laminate of a substrate and cured product layer formed on the substrate as required by claim 14.
Allowable Subject Matter
Claim 6 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Pfaendner (DE 4237768 A1), and Nakafuji (US 2014/0272722) while teaching polymers having pyrimidinyl units connected to aromatic units, does not teach or suggest the recited linking structure required by the recited formulas.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
	With respect to the amendments to claim 1, the positive limitation that the first structural unit is directly bonded to the second structural unit is deemed to be supported by the examples. The other two limitations are negative limitations, and do not appear to be positively shown in the examples. While it is true that examples of the specification do not show urethane polymer, or benzene rings bonded to N or cycloalkanes bonded to N being mutually or directly bonded, these general limitations are not positively recited, and thus it does not appear that the applicant possessed these inventive features, or lack thereof, of the polymer at the time of filing. The limitation excluding urethane polymers appears entirely unnecessary, given that the new limitation of the first structural unit being directly bonded to the second structural unit already distinguishes over both Donald and Priester, both of which disclose -C(O)O- or –C(O)NH- between the first and second structural unit, rather than direct bonding. The Imin publication could be easily distinguished by, for example, limiting the positively recited species of the 
	With respect to the arguments over Nakafuji, these have been considered, but the rejection has been maintained, because Nakafuji clearly suggests modifying resins with groups having the recited L group for increasing solubility.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764